Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final-Office Action mailed on 04/14/2022, applicants’ response dated 06/10/2022 is acknowledged; in said response applicants’ have amended claims 2 and 12, cancelled claims 3-8, 10-11 and 13-15, and added new claims 18-35. Amended claims 2, 9, 12 and 18-35 are pending in this application and are now under consideration for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 U.S.C. 112(b) 
Previous rejections: I. Claims 1-2 and claims 3-15 (depending therefrom) rejected under 35 U.S.C. 112(b); II. Claims  1, 3-4, 12 and 14 rejected under of 35 U.S.C. 112(b); III. Claim 11 rejected under 35 U.S.C. 112(b); and IV. Claim 12 rejected under 35 U.S.C. 112(b), are being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 112(a) 
Previous rejection of claims 1-15 rejected under 35 U.S.C. 112(a), for written-description and enablement, is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 102 (AIA ) 
Previous rejection of claims 1-2, and 5-14 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Henderson et al., (US 2016/0083762 A1), is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 103
Previous rejection of claims 1-15 rejected under 35 U.S.C. 103(a) as being unpatentable over Henderson et al., (US 2016/0083762 A1) as applied to claims 1-2, and 6-14 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Grichko V., (US 2004/0063184, in IDS),  Reiser et al.,  (US 10,221,404; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Minning et al., (WO200255679-A2; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 4 of the instant invention), Bornscheuer et al., (US 8,975,055,  disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 5 of the instant invention), DiCosimo et al., (US 8,759,044; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 6 of the instant invention), Svendsen et al., (US 5,869,438, disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 7 of the instant invention), Borch et al., (US 10,669,511; disclosing a polypeptide having 99.2% sequence identity to SEQ ID NO: 8 of the instant invention) and Andersen et al., (US 10,017,752; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignments), is being withdrawn due to claim amendments and persuasive arguments.
New-Claim Rejections: 35 USC § 103
New rejection is necessitated by claim amendments 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2, 9, 12 and 18-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henderson et al., (US 2016/0083762 A1) and in further view of Deinhammer et al., (WO 2014/085439 A1),  Andersen et al., (US 10,017,752; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignments), Reiser et al., (US 10,221,404; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Minning et al., (WO200255679-A2; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 4 of the instant invention), Bornscheuer et al., (US 8,975,055, disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 5 of the instant invention), DiCosimo et al., (US 8,759,044; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 6 of the instant invention), Svendsen et al., (US 5,869,438, disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 7 of the instant invention), and Borch et al., (US 10,669,511; disclosing a polypeptide having 99.2% sequence identity to SEQ ID NO: 8 of the instant invention). 
Regarding claims 2 and 9, disclosure of Henderson et al., (US 2016/0083762 A1) disclose a fermentation process for the production of alcohol/ethanol; said method comprising liquefying starch containing material with at least one alpha-amylase and an esterase/triacylglycerol lipase (Abstract; ¶ [0003], [0007], [0020-0031], [0078-0090], [0092-0099]; and entire document); fermenting microorganism and simultaneous saccharification (¶ [0017-0018]); starch containing starting material is whole grains, corn, rye, milo… (¶ [ 0035]); fermented material is alcohol (¶ [0036]);  fermenting microorganism is Saccharomyces (¶ [0075]); in said process said alpha-amylase is from Bacillus stearothermophilus variant comprising the following mutations: I181*+G182*+N193F (¶ [0131]). 
However, Henderson et al., is silent regarding wherein said process comprising a thermostable protease at a temperature between 700C and 1000C (as in claim 2); triacylglycerol lipase having a Melting Point (DSC)… (as in claim 2); wherein said process comprising polypeptides having the SEQ ID NOs: 3-8 (as in claims 18-35). 
	Regarding claims 2 and 9, analogous art Deinhammer et al., (WO 2014/085439 A1) teach a method of producing a fermentation product including ethanol utilizing a bacterial alpha-amylase, a thermostable protease at a temperature between 700C and 1000C and a glucoamylase (see Abstract; pages 1-2; and entire document); saccharification and fermentation (page 8, lines 15-34 to lines 1-15, page 9); said reference thermostable protease added during liquefaction (lines 20-35, page 16); glucoamylase added during liquefaction (lines 1-15, page 21); starch containing material derived from corn, wheat… rice or potatoes (see pages 90-118).    
	Regarding claim 12, Andersen et al., (US 10,017,752; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention) and said reference also discloses alpha-amylase variants comprising deletions I181*+G182* (see col. 10, lines 18-27; and entire document).  
 	Regarding claims 18-35, the following references teach the structural and functional elements of the instant invention: Reiser et al., (US 10,221,404; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Minning et al.,  (WO200255679-A2; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 4 of the instant invention), Bornscheuer et al., (US 8,975,055,  disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 5 of the instant invention), DiCosimo et al., (US 8,759,044; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 6 of the instant invention), Svendsen et al., (US 5,869,438, disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 7 of the instant invention), Borch et al., (US 10,669,511; disclosing a polypeptide having 99.2% sequence identity to SEQ ID NO: 8 of the instant invention. Specifically, the cited references of Reiser et al., (US 10,221,404), Svendsen et al., (US 5,869,4380) and Borch et al., (US 10,669,511) disclose said reference triacylglycerol lipases are thermostable and the thermostability of said reference triacylglycerol lipases were determined by Differential Scanning Calorimetry (DSC), wherein the samples were heated from 5°C to 95°C at a scan rate of 90°C/hr.
	 Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Henderson et al., and employ the protease, and lipase/triacylglycerol lipases and alpha-amylase disclosed in the teachings of  Deinhammer et al., Andersen et al., Reiser et al., Minning et al., Bornscheuer et al., DiCosimo et al., and Borch et al., that teach structural and functional elements involved in the enhanced production of alcohol/ethanol. Motivation to generate such a modified process derives from the fact that alcohol/ethanol is a commercial product of importance and useful in the preparation of fine chemicals, agrochemicals, pharmaceuticals, food, oil and plastic industry (Henderson et al., and Deinhammer et al.,). The expectation of success is high, because the combined teachings of Henderson et al., Deinhammer et al., Andersen et al., Reiser et al., Minning et al., Bornscheuer et al., DiCosimo et al., and Borch et al., provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). Furthermore, "it is prima facie obvious to combine two or more methods and compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Given this extensive teaching in prior art (Henderson et al., Deinhammer et al., Andersen et al., Reiser et al., Minning et al., Bornscheuer et al., DiCosimo et al., and Borch et al.,) i.e., a process… comprising a genus of polypeptides i.e., any triacylglycerol lipase having the desired biochemical properties/thermostability, any alpha-amylase, any protease and any glucoamylase encompassing mutants, variants and homologs of undefined and unlimited structures; or any variants having at least 80% sequence identity to the polypeptides of SEQ ID NOs: 1, 3-8 and having the associated function/alpha-amylase and triacylglycerol lipase and activities, as taught by the instant invention and as claimed in claims 2, 9, 12 and 18-35  is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Hence, claims 2, 9, 12 and 18-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henderson et al., (US 2016/0083762 A1) and in further view of Deinhammer et al., (WO 2014/085439 A1),  Andersen et al., (US 10,017,752; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignments), Reiser et al.,  (US 10,221,404; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Minning et al., (WO200255679-A2; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 4 of the instant invention), Bornscheuer et al., (US 8,975,055, disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 5 of the instant invention), DiCosimo et al., (US 8,759,044; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 6 of the instant invention), Svendsen et al., (US 5,869,438, disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 7 of the instant invention), and Borch et al., (US 10,669,511; disclosing a polypeptide having 99.2% sequence identity to SEQ ID NO: 8 of the instant invention).
	Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the arguments following claim amendments; said arguments are relevant for the new 103(a) rejection above, new rejection is necessitated by claim amendments: (see pages 2-3 of Applicants’ REMARKS dated 05/18/2022). 
	Applicants’ argue: “…Applicants agree that Henderson fails to disclose protease, and, while the Applicants agree that Grichko mentions that a protease can be used in a simultaneous liquefaction, saccharification and fermentation process, Grichko fails to disclose or suggest thermostable proteases, much less the addition of thermostable proteases in a liquefaction process carried out at the claimed temperatures of from 70-100C, and even much further less the addition of thermostable proteases with thermostable triacylglycerol lipases have a Melting Point (DSC) between 65C and 95C in a liquefaction process carried out at a temperature from 70C-100C.
	To the contrary, overwhelming evidence in Grichko suggests employing lipase and protease at temperatures much lower than the claimed 70C-100C, temperatures where thermostability is irrelevant…”

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments the use of thermostable protease along with alpha-amylases, glucoamylases and other enzymes in a fermentation process is well established in the art, examiner has provided the following reference Deinhammer et al., (WO 2014/085439 A1), that provides teaching,  suggestion and motivation for the use of thermostable protease; for details see the rejection above.
Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 2, 9, 12 and 18-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henderson et al., (US 2016/0083762 A1) and in further view of Deinhammer et al., (WO 2014/085439 A1),  Andersen et al., (US 10,017,752; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 1 of the instant invention; see provided sequence alignments), Reiser et al., (US 10,221,404; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 3 of the instant invention), Minning et al., (WO200255679-A2; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 4 of the instant invention), Bornscheuer et al., (US 8,975,055, disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 5 of the instant invention), DiCosimo et al., (US 8,759,044; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 6 of the instant invention), Svendsen et al., (US 5,869,438, disclosing a reference polypeptide having 100% sequence identity to SEQ ID NO: 7 of the instant invention), and Borch et al., (US 10,669,511; disclosing a polypeptide having 99.2% sequence identity to SEQ ID NO: 8 of the instant invention). 
Conclusion
	None of the claims are allowable. Claims 2, 9, 12 and 18-35 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652